                   Case 2:20-cv-01352-RAJ Document 5 Filed 09/24/20 Page 1 of 1




 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE

 8    WILLIAM A. BURNS, JR.,

 9                                   Plaintiff,             CASE NO. C20-1352-RAJ

10            v.
                                                            ORDER GRANTING APPLICATION
11    SNOHOMISH COUNTY SUPERIOR                             TO PROCEED IN FORMA PAUPERIS
      COURT,
12    et al.,

13                                   Defendants.

14

15          Because plaintiff does not appear to have funds available to afford the $400.00 filing fee,

16   plaintiff financially qualifies for in forma pauperis (IFP) status pursuant to 28 U.S.C. § 1915(a)(1).

17   Therefore, plaintiff’s IFP application (Dkt. 4) is GRANTED.             However, the undersigned

18   recommends review under 28 U.S.C. § 1915(e)(2)(B). The Clerk of the Court is directed to send

19   a copy of this Order to plaintiff and to the assigned District Judge.

20          DATED this 24th day of September, 2020.

21

22
                                                           A
                                                           Mary Alice Theiler
                                                           United States Magistrate Judge
23

     ORDER GRANTING APPLICATION TO
     PROCEED IN FORMA PAUPERIS
     PAGE - 1
